Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 01/10/2022 for application number 16/853,856. Claims 1-20 are pending.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.
The claims are allowable over the prior art of record for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Cheng et al. (US 20200100193 A1; hereinafter “Cheng”) 
Gong et al. (US 20190387479 A1; hereinafter “Gong”)
Haghighat et al. (WO2020102144A1)
Vivo (3GPP TSG RAN WG1 #96bis, Xi’an, China, 8th – 12th April, 2019, R1-1904060)
Nokia, Nokia Shanghai Bell (3GPP TSG RAN WG1 #96bis, Xi’an, China, 8th April – 12th, 2019, R1-1905874)

Regarding claim 1
“measuring, based on one or more pathloss reference signals (RSs): a first pathloss between a transmission reception point (TRP) and a first panel of the wireless device; and a second pathloss between the TRP and a second panel of the wireless device; 
determining a pathloss based on a quantity of the one or more TCI states indicated by the DCI, wherein: in response to the quantity being equal to one, the pathloss is a combined pathloss based on the first pathloss and the second pathloss; and in response to the quantity being greater than one, the pathloss is one of the first pathloss and the second pathloss.”
In contrast, the closest prior art, Cheng, discloses a method comprising: receiving, by a wireless device, a downlink control information (DCI) indicating one or more transmission configuration indication (TCI) states ([0046]); and measuring, based on one or more pathloss reference signals (RSs): a first pathloss and a second pathloss between multiple panels of a transmission reception point (TRP) and a wireless device ([0038] and Fig. 1). But, as argued persuasively by the applicant, Cheng's disclosure of using multiple antenna panels of the base station for transmission to the UE fails to disclose or suggest “measuring, based on one or more pathloss reference signals (RSs): a first pathloss between a transmission reception point (TRP) and a first panel of the wireless device; and a second pathloss between the TRP and a second panel of the wireless device," as recited in claim 1.
Gong ([0090]) describes "using a power control process involving an average pathloss value" when "UE 930 does not have beam reciprocity between a UE transmit beam and a UE receive beam.'' However, as argued persuasively by the applicant, “reciprocity between UE transmit and receive beams” are not the same as "determining a pathloss based on a quantity of the one or more TCI states indicated by the DCI," as recited in claim 1. 
Thus, Cheng and Gong fail to disclose or suggest the claimed features. Other prior art of record documents also do not disclose these features. Therefore, claim 1 is allowable over the prior art of record. 
The same reasoning applies to claims 11 and 20 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471